Title: Arthur S. Brockenbrough to Thomas Jefferson, 12 August 1819
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond Augt 12h 1819
          
          Your two favors of the 28h and 29h have both followd me to Richmond where I am endeavouring to get my family and effects up to the University as soon as possible—nothing but the rivers being almost dry and the great scarcity of Waggons has prevented my being fixed up there in some way or other, (for Mr Perry has not yet given up the house)—I shall this evening write up to Mr Garrett to make the necessary enquiry respecting the case left by the Italians on board of the brig strong and request him to attend to the business and give me an exact statement of the contents &c from under their hands and enclose it to Mr H. as you direct—Col: Nicholas has remited the money to Mr Hollins & has his acknowledgement of the receipt of it (but it is since the 10h July)—
          My agent whom I have sent up to stay untill I can get up with my family writes me pr last Mail, that the basement story of Pavilion No 1 is nearly up—that the Italians have cut three Bases, and one (as he states) Corinthian capital, I suppose he must allude to the leaf that they were requested to work out—Mr Ware writes me the stone is very hard and thinks will look well when worked—The stone cutter Mr Gorman if he understands any thing of quarrying will be a great acquisition to us at the University as our Philadelphia hands are not well acquainted with the business—I hope in a few days to be fixed up there when I shall be able to give you more satisfactory information—
          Mr Garrett writes that Ware carries on his work in a very superior stile to any others at the University—To morrow I look for a Waggon that is to take my furniture up—with the highest respect I am Sir your Obt Sevt
          
            A. S. Brockenbrough
          
        